
	
		I
		112th CONGRESS
		1st Session
		H. R. 2497
		IN THE HOUSE OF REPRESENTATIVES
		
			July 12, 2011
			Mr. Smith of Texas
			 (for himself, Mrs. Blackburn,
			 Mr. Royce,
			 Mr. Campbell,
			 Mr. Akin, Mr. Marchant, Mr.
			 Rohrabacher, Mrs. Myrick,
			 Mr. Duncan of Tennessee,
			 Mr. Jones,
			 Mr. Womack,
			 Mr. Young of Florida,
			 Mr. Buchanan,
			 Mr. Forbes,
			 Mr. Franks of Arizona,
			 Mr. Roe of Tennessee,
			 Mr. Coffman of Colorado,
			 Mr. Gary G. Miller of California,
			 Mr. Gallegly,
			 Mr. Carter, and
			 Mr. Hunter) introduced the following
			 bill; which was referred to the Committee
			 on the Judiciary
		
		A BILL
		To suspend until January 21, 2013, certain provisions of
		  Federal immigration law, and for other purposes.
	
	
		1.Short titleThis Act may be cited as—
			(1)the
			 Hinder the Administration's
			 Legalization Temptation Act; or
			(2)the
			 HALT Act.
			2.Suspension of
			 effectiveness of certain laws
			(a)Waiver of
			 inadmissibility of aliens unlawfully presentSection 212(a)(9)(B)(v) of the Immigration
			 and Nationality Act (8 U.S.C. 1182(a)(9)(B)(v)) is suspended during the period
			 beginning on the date of the enactment of this Act and ending on January 21,
			 2013.
			(b)ParoleSection 212(d)(5)(A) of the Immigration and
			 Nationality Act (8 U.S.C. 1182(d)(5)(A)) is suspended during the period
			 beginning on the date of the enactment of this Act and ending on January 21,
			 2013, except to the extent that the discretionary authority conferred under
			 such section is exercised for the purpose of paroling an alien into the United
			 States—
				(1)to be tried for a
			 crime, or to be a witness at trial, upon the request of a Federal, State, or
			 local law enforcement agency;
				(2)for any other
			 significant law enforcement or national security purpose; or
				(3)for a humanitarian
			 purpose where the life of the alien is imminently threatened.
				(c)Cancellation of
			 removal and adjustment of status for certain nonpermanent
			 residentsSection 240A(b)(1)
			 of the Immigration and Nationality Act (8 U.S.C. 1229b(b)(1)) is suspended
			 during the period beginning on the date of the enactment of this Act and ending
			 on January 21, 2013.
			(d)Designation for
			 temporary protected statusNo
			 foreign state may be designated or re-designated under section 244(b) of the
			 Immigration and Nationality Act (8 U.S.C. 1254a(b)) during the period beginning
			 on the date of the enactment of this Act and ending on January 21, 2013. The
			 preceding sentence shall not be construed to affect any extension of a
			 designation under paragraph (3)(C) of such section, if the designation was made
			 prior to the date of the enactment of this Act.
			(e)Definition of
			 unauthorized alienSection
			 274A(h)(3) of the Immigration and Nationality Act (8 U.S.C. 1324a(h)(3)) is
			 deemed amended during the period beginning on the date of the enactment of this
			 Act and ending on January 21, 2013, by striking , or by the Attorney
			 General.
			(f)Deferred action;
			 extended voluntary departureThe Secretary of Homeland Security may not
			 grant deferred action or extended voluntary departure to any alien during the
			 period beginning on the date of the enactment of this Act and ending on January
			 21, 2013, except to the extent that such grant authority is exercised for the
			 purpose of maintaining the alien in United States—
				(1)to be tried for a
			 crime, or to be a witness at trial, upon the request of a Federal, State, or
			 local law enforcement agency;
				(2)for any other
			 significant law enforcement or national security purpose; or
				(3)for a humanitarian
			 purpose where the life of the alien is imminently threatened.
				(g)Regulations
				(1)In
			 generalThe following provisions of title 8, Code of Federal
			 Regulations, are suspended during the period beginning on the date of the
			 enactment of this Act and ending on January 21, 2013:
					(A)Section
			 274a.12(a)(11).
					(B)Section
			 274a.12(c)(11).
					(C)Section
			 274a.12(c)(14).
					(D)Section
			 274a.12(c)(16).
					(E)Section
			 274a.12(c)(18).
					(2)ReferencesAny
			 reference in paragraph (1) to a section of the Code of Federal Regulations
			 shall be construed to be a reference to that section and any successor
			 section.
				(h)Treatment of
			 certain benefitsIn the case of any immigration benefit granted
			 during the period beginning on July 12, 2011, and ending on the date of the
			 enactment of this Act under any authority suspended under subsection (b), (e),
			 (f), or (g), the benefit is revoked as of the date of the enactment of this
			 Act.
			
